JUSTICE NELSON,
concurring.
¶9 I reluctantly join the Court’s Opinion and Order dismissing this cause without answering the questions certified to this Court by the United States Court of Appeals for the Ninth Circuit. See Brady v. PPL Montana, LLC, 478 F.3d 1015 (9th Cir. 2007). While nothing more is required, I feel obligated to provide some explanation for my vote to the Court of Appeals, the Bradys, and counsel-particularly since this is the third time we are declining to answer a certifying court’s *407questions in this case. See Brady, 478 F.3d at 1017 (noting that the United States District Court for the District of Montana has twice sought certification of the state constitutional issues raised in this case, but each time this Court declined to answer the question, citing a paucity of facts).
¶10 My decision to join in dismissing this cause without prejudice to the merits is purely a pragmatic one. I entertain grave reservations about the constitutionality of § 39-71-413, MCA, for various reasons, not the least of which is whether it can withstand scrutiny under Article II, Sections 16 and 17 of the Montana Constitution-respectively, Montana’s fundamental guarantees of access to the courts and to due process of law. However, since those of us who would resolve these constitutional issues would do so in conflicting ways, I believe it is more prudent to decline to answer the questions than it would be to offer plurality opinions in the context of a facial challenge and thereby possibly foreclose a later as-applied challenge based on different facts.
¶11 With that, and my apologies to the Court of Appeals, the Bradys, and counsel, I concur.
JUSTICE COTTER joins in the Concurrence of JUSTICE NELSON.